Citation Nr: 1203039	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-41 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to 
May 1976.  The Veteran died in December 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2011, the appellant presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  

In October 2011 and November 2011, the Board received additional evidence from the appellant.  She specifically indicated that she was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. 
§ 20.1304(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that the Veteran died in December 2006 due to glioblastoma multiforme.  The appellant contends that the Veteran's death due to glioblastoma multiforme is related to the Veteran's exposure to radiation and/or chemicals in service. 

As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (hereinafter "the Court"), noted that, in general, 38 U.S.C.A. 
§ 5103(a) notice involving claims for entitlement to DIC benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court has also held that the notice requirements apply to all elements of a service connection claim, including the disability rating and effective date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file shows that the RO has not provided the appellant with appropriate VCAA notice.  The Board notes that there is a letter from the RO to the appellant dated in July 2007 that generally explained what the evidence must show to establish eligibility for DIC.  It did not, however, provide a statement of the conditions for which the Veteran was service-connected at the time of his death, or include an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  The Board notes that at the time of his death, the Veteran was service-connected for psychophysiological musculoskeletal disorder.  Additionally, the July 2007 letter did not discuss the law pertaining to the assignment of disability ratings and effective dates in compliance with Dingess/Hartman.  Accordingly, remand is required so that the appellant can be provided the requisite notice. 

The Board observes that the RO developed the appellant's claim in accordance with the procedures for claims based on radiation exposure.  However, the appellant has claimed, in the alternative, that the Veteran's death was related to his exposure to chemical agents in service.  In this regard, she asserts that his occupation in vehicle maintenance and missile security during service exposed him to hazardous chemical materials.  The appellant, who had been married to the Veteran since 1958, testified that the Veteran would come home with stained clothes and complained of headaches up until the time he was diagnosed with his brain tumor in 2006.  

The claims folder contains some of the Veteran's service personnel records which confirm the Veteran's occupation as an automobile repairman and missile facility specialist.   Also, there are multiple cd's containing information about the various chemicals at Chanute Air Force Base in the claims folder.  However, in discussing the case with the appellant and her representative during the July 2011 hearing and reviewing the claims folder, the Board finds that additional records may be outstanding, specifically records from the Air Force Environment Protection at Wright Patterson Air Force Base which the representative indicated would have information regarding missile maintenance.  See July 2011 Hearing Transcript, pages 10, 14.  Additionally, while the RO contacted the appropriate service departments to determine the Veteran's level of radiation exposure during service, it has not attempted to ascertain the types of chemicals to which the Veteran would have been exposed during service.  On remand, the RO must obtain all outstanding service personnel records showing all locations where the Veteran was stationed and his duty assignments therein, and establish the chemicals to which he would have been exposed therein.  38 C.F.R. § 3.159(c) (2) (2011).   

The Board notes that the appellant's statements that the Veteran experienced headaches during service until his diagnosis of his brain tumor and his self-treatment with over the counter medication are competent.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (noting that a layperson is, generally, competent to give evidence about what he or she experienced).  Furthermore, the Board finds her statements credible.  Additionally, review of the service treatment records shows that the Veteran was seen on several occasions for complaints of headaches.  See service treatment records dated in July 1959 and January 1975.  Also, post-service records show that the Veteran complained of headaches during a July 1976 VA examination.  An opinion has not been obtained as to whether the Veteran's glioblastoma multiforme was etiologically related to his period of active service, to include the asserted exposure to chemicals.  As such, on remand, an appropriate VA medical opinion should be obtained.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. Furnish the appellant all notification action required by the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include notice compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), with respect to the claim.  The notice should include a statement of the condition for which the Veteran was service-connected at the time of his death, specifically psychophysiological musculoskeletal disorder, and an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant must also be provided with law pertaining to the assignment of disability ratings and effective dates in compliance with Dingess. 

2. Obtain all outstanding service personnel records, specifically to include those which show all of the stations and duty assignments to which the Veteran was assigned.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

3. Contact the appropriate service department(s) and have them establish the chemicals to which the Veteran would have been exposed based on his duty location and assignments.  All efforts to obtain this information must be documented in the claims folder, and the appellant must be apprised of the outcome of any request for information. 

4. Arrange for review of the entire record by an appropriate VA examiner.  The examiner is requested to review the service treatment records, post-service records and examinations reports, the Certificate of Death, and provide an opinion addressing whether the glioblastoma multiforme listed as the cause of the Veteran's death was at least as likely as not related to the in-service headaches and/or the continuous headaches since service until his diagnosis of a brain tumor as noted by the appellant. 

The examiner is requested to opine whether it is at least as likely as not that the Veteran's glioblastoma multiforme was at least as likely as not etiologically related to the Veteran's period of active service, to include the asserted exposure to chemical agents based in his capacity as an automobile repairman and missile facility specialist, and any exposure to any other chemicals which be identified as a result of this Remand.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In doing so, the examiner should acknowledge the appellant's report of symptomatology as witnessed.  Any opinions expressed must be accompanied by a complete rationale.  In the unusual circumstance that the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state and provide a detailed explanation as to why the opinion cannot be provided. 

5. After completion of any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


